COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00026-CV
Style:                   In re American Fisheries, Inc., Relator
Date motion filed*:      March 7, 2017
Type of motion:          Motion to Withdraw as an Attorney on Mandamus Action
Party filing motion:     Relator’s Co-counsel Diane Guillerman
Document to be filed:    Notice to Relator

Is appeal accelerated?      Yes (original proceeding).

Ordered that motion is:
       Granted
             If document is to be filed, document due: N/A
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Relator’s co-counsel Diane Guillerman’s motion to withdraw as an attorney on this
       mandamus action, construed to include a motion to substitute because relator still has
       two attorneys of record, Xenos Yuen and Andrew Gass, is granted because it complies
       with Rule 6.5(d). See TEX. R. APP. P. 6.5(d), 10.1(a)(5), 10.3(a)(2). Accordingly, the
       Clerk of this Court is directed to remove Diane Guillerman as attorney for relator.
       Diane Guillerman is ordered to comply with her notification obligations, including
       mailing the relator a copy of this Order and her motion, and filing a copy of that notice
       with the Clerk of this Court within 10 days of the date of this Order. See id. 6.5(b), (d).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: March 14, 2017




November 7, 2008 Revision